Opinión de conformidad emitida por el
Juez Asociado Señor Corrada Del Río,
a la cual se unen los Jueces Asociados Señores Rebollo López y Rivera Pérez.
I— I
El confinado Plácido Serrano Vélez (en adelante el recu-rrido) se encuentra recluido en prisión desde 1977, cum-pliendo varias sentencias por distintos cargos criminales en su contra. La mayoría de los delitos cometidos por el recurrido son graves, incluyendo, entre otros: un cargo de asesinato en primer grado en grado de reincidencia, dos (2) cargos de asesinato en segundo grado, tres (3) cargos del delito de fuga, apropiación ilegal agravada, amenaza y va-rias violaciones tanto a la Ley de Sustancias Controladas como a la Ley de Armas de Puerto Rico.(1) Por la gravedad de sus delitos, el recurrido se encuentra extinguiendo pe-*424ñas que suman doscientos cuatro (204) años de prisión. El recurrido no ha impugnado ni cuestionado ninguna de es-tas sentencias.
El 29 de agosto de 1990 el recurrido fue trasladado del Centro de Detención Regional de Guayama a la Institución Regional del Oeste en Mayagüez. El traslado se efectuó a raíz de una confidencia en la cual se informaba los planes de fuga de un grupo de reos de la cárcel de Guayama. Se informó, además, que el recurrido encabezaba el grupo que intentaría fugarse. Se encontró que había una ventana rota y un hueco preparado para la fuga en el lugar de la institución de Guayama donde se encontraba el grupo. Además, el grupo de reos encabezado por el recurrido fue participe de un paro en la cárcel de Guayama.
Posteriormente, a mediados de diciembre de 1990, la Srta. Nancy I. Boneta López, entonces Directora del Nego-ciado de Instituciones Penales de la Administración de Co-rrección recibió una carta enviada por el Sr. Ángel R. Guerra Sánchez, entonces Superintendente IV en el Centro de Detención del Oeste de Mayagüez, donde se encontraba re-cluido el recurrido.(2) La Dra. Mercedes Otero de Ramos, entonces Administradora de Corrección, recibió una copia de dicha carta. (3)
En la carta, de 10 de diciembre de 1990, el señor Guerra Sánchez indicó que en la Sección de Máxima Protectiva tenía ubicados a catorce (14) confinados de máxima segu-ridad los cuales se habían fugado anteriormente de la Ins-titución Regional de Guayama. Indicó que este grupo había encabezado una revuelta para alterar el orden y la seguri-dad institucional de la cárcel de Guayama, y que había recibido confidencias fehacientes advirtiendo que el grupo estaba planificando tomar rehenes para así lograr salir de la institución. Explicó además que el grupo estaba amena-zando que si fracasaba en su intento de negociación con la *425Administración de Corrección, provocaría que los reclusos arrancasen los tubos de las barandas del segundo y tercer nivel para con ellos romper los cristales del control room, y así lograr apoderarse de todo el edificio. Indicó también que el grupo intentaría masacrar a los confinados del bando contrario que se encontraban ubicados en la sección de máxima-máxima. Finalmente, entendía el señor Guerra Sánchez que dada las características de esos confinados no tenía dudas de que el grupo intentaría hacer lo que había planificado para lograr sus propósitos. Surge del expe-diente que el señor Guerra Sánchez le había informado de todo esto al Capitán Regional, Sr. Luis Álvarez Galván; al Sr. Willy Ortiz, Jefe de Seguridad, y al Sr. Carlos Velás-quez Rodríguez, Administrador Auxiliará.(4) Consecuente-mente, ante este cuadro de emergencia, a la luz del expe-diente del recurrido, y el grave peligro que implicaba la situación, el 22 de diciembre de 1990 el recurrido fue tras-ladado a seguir cumpliendo su pena de reclusión en una institución correccional en Estados Unidos. Tal acción se basó en un convenio establecido entre el Negociado Federal de Prisiones y la Administración de Corrección.(5)
Diez días más tarde, el 2 de enero de 1991, la Dra. Mercedes Otero de Ramos remitió una carta a la Sra. Angélica Vélez Torres (en adelante la recurrida), progenitora del re-currido Serrano Vélez. Le informó sobre el traslado reali-zado, e indicó que se había efectuado al amparo de la See. X(4) del Reglamento Núm. 4901 de la Administración de Corrección, 31 de marzo de 1993, denominado Procedi-miento para el Traslado de Sentenciados o de Confinados Sentenciados a Instituciones Penales en Estados Unidos. Además, le expresó que de acuerdo con la información re-cogida y el análisis del expediente del confinado Serrano Vélez era forzoso concluir que la permanencia de éste en el sistema penal de Puerto Rico representaba un grave riesgo *426a la seguridad de confinados, empleados, y a la sociedad en general. Le indicó también que tenía la expectativa de que esta nueva experiencia le permitiría a su hijo modificar su peligrosa y temeraria conducta.(6)
En 1993, la recurrida, señora Vélez Torres, le dirigió una carta al Gobernador de Puerto Rico para que, entre otras cosas, la ayudase con “su problema”, ya que su “deseo de madre atribulada” era “ver a su hijo en la calle”/7) Pos-teriormente, el 16 de junio de 1997, el representante legal de los recurridos envió una carta al Secretario de Justicia alegando por primera vez que el traslado del confinado Serrano Vélez a Estados Unidos fue ilegal. Solicitó, por lo tanto, que lo regresasen a Puerto Rico dentro de diez (10) días/8)
El 6 de agosto de 1997, casi siete (7) años después del traslado, los recurridos presentaron en el Tribunal de Pri-mera Instancia una demanda al amparo de la Ley Federal de Derechos Civiles, 42 U.S.C. sec. 1983;(9) los Arts. 1802 y 1803 del Código Civil de Puerto Rico, 31 L.P.R.A. secs. 5141 y 5142; el Art. 1 de la Ley Núm. 12 de 8 de agosto de 1974 (32 L.P.R.A. sec. 3524), y el Art.2(a) de la Ley de Reclamaciones y Demandas Contra el Estado, Ley Núm. 104 *427de 29 de junio de 1955, según enmendada, 32 L.P.R.A. secs. 3077(a) (en adelante la Ley Núm. 104).(10) En esencia, los recurridos alegan que la Administración de Corrección trasladó arbitraria y caprichosamente al confinado Serrano Vélez a una institución correccional en Estados Unidos sin darle las garantías mínimas del debido proceso de ley. Los recurridos solicitaron en su demanda que se decla-rase ilegal el traslado y que se ordenase su regreso a la jurisdicción de Puerto Rico.
El 29 de octubre de 1998 el Tribunal de Primera Instan-cia (en adelante TPI) dictó sentencia parcial librando auto de injunction que dejó sin efecto la orden de traslado del confinado de 22 de diciembre de 1990. Además, el TPI or-denó a la Administración de Corrección a efectuar las gestiones correspondientes para adquirir la custodia del recurrido Serrano Vélez y regresarlo a Puerto Rico. De esa determinación parcial recurrieron ante el Tribunal de Cir-cuito de Apelaciones (en adelante TCA) los aquí recurren-tes, la Administración de Corrección, la Secretaria de Co-rrección y Rehabilitación y el Estado Libre Asociado (en adelante, los recurrentes). El 23 de noviembre de 1998 el TCA emitió una resolución acogiendo los fundamentos de derecho expuestos por el TPI, denegando así la expedición del auto de certiorari solicitado y la moción en auxilio de jurisdicción. El 15 de diciembre de 1998 los recurrentes presentaron ante este Tribunal una Petición de certiorari para solicitar la revisión de dicha resolución. (11) El 9 de abril de 1999, mediante resolución, expedimos manda-miento de certiorari. Las partes han comparecido, exponiendo sus respectivas posiciones.
*428II
Examinaremos primeramente el reclamo de la señora Vélez Torres, particularmente en cuanto a su causa de acción bajo la Ley federal de Derechos Civiles, 42 U.S.C. sec. 1983.
En la carta enviada al Secretario de Justicia el 16 de junio de 1997, y luego en la demanda presentada ante el TPI el 7 de agosto de 1997, ella alegó que el traslado del confinado Serrano Vélez a Estados Unidos fue un acto ile-gal e inconstitucional del Gobierno que tuvo el efecto de “castigar a su familia”. Adujo, además, que su “derecho de visita” y el “derecho” de sus familiares de “relacionarse con el confinado” se ha afectado severamente debido a que le es imposible visitarlo en Estados Unidos. Alegó también que el hecho de ser “privada por seis años con ocho meses de la relación humana y necesaria” con el confinado constituye un castigo cruel e inusitado en su contra. Por estas razones concluye que la parte demandada, recurrente ante nos, debe indemnizarla con un total de cien mil dólares ($100,000).
La recurrida no tiene una causa de acción válida bajo la citada Ley federal de Derechos Civiles federal, puesto que de los hechos no surge que los recurrentes le hayan violado sus derechos constitucionales. “La sec. 1983 de la Ley federal de Derechos Civiles, supra, es un vehículo para que los ciudadanos puedan hacer valer los derechos que confieren la Constitución y las leyes de Estados Unidos frente a aquellas personas que abusan de su poder cuando actúan so color de autoridad estatal”. Leyva et al. v. Aristud et al., 132 D.P.R. 489, 500 (1993). En todo caso, fue a su hijo a quien los recurrentes trasladaron a Estados Unidos.
Conocida es la norma de que los derechos reclamados bajo la referida see. 1983 no pueden ser reclamados por terceros sino por la persona a quien el Estado le violó sus derechos constitucionales. Warth v. Selding, 422 U.S. 490 *429(1975); Soto v. Flores, 103 F.3d 1056 (1er Cir. 1997); Pittsley v. Warish, 927 F.2d 3 (1er Cir. 1991); Archuleta v. McShan, 897 F.2d 495 (10mo Cir. 1990); Valdivieso Ortiz v. Burgos, 807 F.2d 6 (1er Cir. 1986). Además, la regla general prevaleciente tanto en Puerto Rico como en Estados Unidos es que las partes “tienen capacidad tan solo para plantear sus propios derechos contra actos alegadamente ilegales del gobierno”. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 396 (1983); Zachry International v. Tribunal Superior, 104 D.P.R. 267, 271 (1975); Warth v. Seldin, supra. La facultad de invocar la protección de un derecho constitucional, como regla general, le pertenece solamente a su acreedor. Zachry International v. Tribunal Superior, supra. Para un análisis sobre la excepción a esta regla general y los factores a considerar, véase E.L.A. v. P.R. Tel. Co., supra, pág. 397.
Asimismo, habiendo también examinado el argumento constitucional de la señora Vélez Torres de que el traslado de su hijo a Estados Unidos constituye un castigo cruel e inusitado tanto contra ella como contra toda su familia, entendemos que éste no es procedente. El castigo cruel e inusitado, quien lo sufre y quien lo puede invocar, es el confinado. Sabido es que ese tipo de planteamiento constitucional presupone la convicción criminal del ciudadano que lo plantea y la subsiguiente imposición de una pena. Véase Bell v. Wolfish, 441 U.S. 520, 535 (1979), y texto en el esc. 16; véanse, además: Brunet Justiniano v. Gobernador, 130 D.P.R. 248 (1992) y casos allí citados; Pueblo v. Echevarría Rodríguez I, 128 D.P.R. 299 (1991); Pueblo v. Pérez Méndez, 83 D.P.R. 228 (1961). Por lo tanto, este reclamo de la recurrida Vélez Torres carece de mérito.
Finalmente debemos señalar que en la jurisdicción federal nunca se ha reconocido un “derecho” constitucional a visitar a los confinados o un “derecho” de relacionarse con los confinados, sean familiares o no, ni tampoco existe causa de acción alguna que le apareje. Las visitas a los confinados en las instituciones correccionales federales son *430consideradas “privilegios”. Así, pues, en la mayoría de los casos se ha resuelto que el gobierno federal no tiene obli-gación constitucional alguna de garantizar que las visitas a los confinados o las relaciones familiares de estos sean dables. Véanse: Mayo v. Lane, 867 F.2d 374, 375-376 (7mo Cir. 1989); Thorne v. Jones, 765 F.2d 1270, 1273-1274 (5to Cir. 1985); Young v. Vaughn, 2000 W.L. 10564444; Chase v. Ward, 2000 W.L. 572711; Africa v. Vaughn, 1996 WL 65445; pág.1 (1996); Walters v. United States, 1995 WL 144657; Buehl v. Lehman, 802 F. Supp. 1266, 1270 (Penn. 1992); Flanagan v. Shively, 783 F. Supp. 922, 934 (Penn. 1992), confirmado, 980 F.2d 722 (3er Cir. 1992), certiorari denegado, 510 U.S. 829 (1993); White v. Keller, 438 F. Supp. 110, 114 (D. Md. 1977), confirmado, 588 F.2d 913 (4to Cir. 1978).
El caso ante nos, sin embargo, no es el apropiado para resolver dicha cuestión en nuestra jurisdicción. Indepen-dientemente de si las visitas a los confinados en nuestra jurisdicción son un privilegio o un derecho, entendemos que, en el caso de autos, la recurrida Vélez Torres no tiene causa de acción bajo la Ley federal de Derechos Civiles por razón de la conducta de su hijo en el penal que dio lugar a su traslado fuera de Puerto Rico según discutimos anteriormente.
III
Debemos examinar la procedencia del reclamo de la re-currente al amparo de la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. sec. 3077 et seq.).
En Puerto Rico existe lo que se ha denominado como una “dualidad de remedios”, mediante la cual una persona puede reclamar por daños en contra del Estado al amparo de la Ley Federal de Derechos Civiles o bajo el Art. 1802 del Código Civil, supra, o ambos. Leyva et al. v. Aristud et *431al., supra, pág. 508. Indiscutiblemente, hemos resuelto que la causa de acción bajo la Ley Federal de Derechos Civiles y la acción al amparo de la doctrina de responsabilidad extracontractual del Art. 1802 del Código Civil, supra, no son acciones mutuamente excluyentes. Id.
Reiteradamente hemos resuelto, además, que el Estado Libre Asociado de Puerto Rico responderá por los daños ocasionados por los actos negligentes de sus funcionarios, bajo la doctrina de responsabilidad extracontractual del Art. 1802 del Código Civil, supra. García v. E.L.A., 146 D.P.R. 725 (1998); Leyva et al. v. Aristud et al., supra; Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992); Ramos v. Hosp. Sub-Regional de Aguadillo, 111 D.P.R. 744 (1981); Galarza Soto v. E.L.A., 109 D.P.R. 179, 181 (1979). De hecho, fue mediante la Ley Núm. 104, supra, que el Estado Libre Asociado (en adelante el E.L.A.) dio su consentimiento para ser demandado, inter alia, por aquellas causas de acción que estén basadas en la Constitución, las leyes y los reglamentos.
La Ley Núm. 104, supra, sigue esencialmente el es-quema de la doctrina de responsabilidad extracontractual del Art. 1802 del Código Civil, supra. Leyva et al. v. Aristud et al., supra, págs. 508-509; Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991).(12) Es decir, que las personas que presen-tan reclamaciones judiciales por daños y perjuicios contra el E.L.A. bajo este estatuto deben siempre alegar y probar los tres (3) factores trillados del citado Art. 1802; a saber: (1) la presencia de un daño real; (2) la relación entre la acción u omisión y el daño (también denominado como el requisito de “causalidad”, “nexo causal” o “causa adecua-*432da”), y (3) que el acto u omisión de la persona fue negligente.(13)
Sin embargo, bajo el esquema de la Ley Núm. 104, supra, un reclamante tiene que probar la concurrencia de tres (3) factores adicionales, que: (1) la persona que causó daño era agente, funcionario o empleado del Estado y es-taba actuando en su capacidad oficial al momento de causarlo; (2) dicha persona actuó dentro del marco de sus funciones oficiales; (3) su actuación fue negligente, y no intencional. Leyva et al. v. Aristud et al., supra, pág. 510.(14) La integración de la doctrina de responsabilidad extracontractual al esquema regulador de la Ley Núm. 104 responde a que el precepto de responsabilidad por culpa o negligencia del Art. 1802 del Código civil “constituye una norma general para la reparación de todo daño ilícito, incluso cuando la actuación dañina contraviene intereses o derechos garantizados por la Constitución o por legislación *433protectiva de derechos civiles”. (Cita omitida y énfasis suplido.) Bonilla v. Chardón, 118 D.P.R. 599, 611 (1987); Colón v. Romero Barceló, 112 D.P.R. 573 (1982); Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305 (1970); Muriel v. Suazo, 72 D.P.R. 370, 376 (1951).(15) Debemos examinar pues si bajo el esquema de la antedicha ley procede la acción de la señora Vélez Torres.
Ciertamente al interpretar en el pasado el Art. 1802 del Código Civil, supra, hemos reconocido que el sufrimiento que experimentan los padres por la pérdida de un hijo es “un proceso psíquico inevitable en todo ser humano normal”. Moa v. E.L.A., 100 D.P.R. 573, 582 (1972). De hecho, hemos indicado que el sufrimiento a consecuencia de la pérdida de un hijo es una realidad humana “de recono-cimiento común y general, notorio e indisputable” y que, por lo tanto, “es o debe ser de conocimiento judicial, aun cuando no se ofrezca evidencia alguna al efecto”. íd. Consecuentemente —asumiendo arguendo que en el caso de autos la señora Vélez Torres ha “perdido” a su hijo— es completamente normal y natural que la recurrida alegue sentir profunda angustia por la situación que vive y por el hecho de que sus lazos familiares se hayan visto seria-mente perjudicados. En ese sentido, no es necesario que la recurrida ofrezca prueba alguna del sufrimiento y la an-gustia que pueda estar experimentando; de ello podemos tomar conocimiento judicial. El dolor que siente una madre por un hijo confinado puede ser sin duda insondable.
Ahora bien, ese hecho por sí solo no es suficiente para que aceptemos la contención de la recurrida de que la causa adecuada de su congoja se deba a los supuestos actos ilegales de la parte recurrente. En el caso de autos senci-*434llámente no existe un nexo causal entre el alegado sufri-miento de la señora Vélez Torres y los supuestos actos de la parte recurrente. La razón por la cual se troncharon los lazos familiares entre la recurrida y su hijo es la vida de-lictiva de éste y las consecuencias perniciosas de su teme-raria conducta dentro y fuera del penal.(16) Por esta razón, el reclamo de la señora Vélez Torres carece de méritos.
Si bien es cierto que la referida Ley Núm. 104 reconoce una causa de acción en contra de empleados, funcionarios o agentes del E.L.A. por daños que causaren negligente-mente, el Art. 6(b) del estatuto, 32 L.P.R.A. sec. 3081(b), excluye escuetamente de responsabilidad a dichos funcio-narios cuando el acto torticero ocurre en el desempeño de sus funciones discrecionales.(17) Véanse: 32 L.P.R.A. sec. 3081(b); Piñeiro Manzano v. E.L.A., 102 D.P.R. 795 (1974); Aponte v. Alcalde de San Lorenzo, 146 D.P.R. 675 (1998). La determinación de lo que es una “función discrecional” requiere la aplicación del método casuístico (i.e., caso a caso), es decir, de acuerdo con las circunstancias particula-res de cada caso. Piñeiro Manzano v. E.L.A., supra, pág. 799. Y “[e]ste análisis debe ser realizado teniendo en mente que la actividad gubernamental diversas clases de actuaciones discrecionales .... [que] incluye desde la for-mulación de programas y normas básicas de política pú-blica, a distintos niveles de gobierno, hasta el ejercicio de discreción limitado y rutinario”. Aponte v. Alcalde de San Lorenzo, supra, pág. 104. El traslado del recurrido a Esta-dos Unidos fue una determinación enteramente discrecio-nal de la Administración de Corrección, siendo ello una razón adicional por la cual procede desestimar la acción presentada por la recurrida.
*435IV
El recurrido Serrano Vélez alegó que su traslado a Es-tados Unidos violó su derecho constitucional a un debido procedimiento de ley.(18) Los tribunales apelados resolvie-ron que su reclamo era procedente al amparo de las dispo-siciones sobre adjudicaciones formales de la Ley de Proce-dimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la LPAU).(19) En vista de que la doctrina del debido procedimiento de ley no proscribe la actuación de la Administración de Corrección —esto es, en ausencia de reglamentación aplicable al mo-*436mentó del traslado— y en vista, además, de que la LPAU no es aplicable a la situación de autos, entendemos que procede revocar.
Este reclamo del recurrido Serrano Vélez suscita una cuestión sobre la cual este Tribunal nunca se ha expresado concretamente. Resulta, pues, importante examinar el ám-bito y la extensión de la protección constitucional conferida a los ciudadanos confinados bajo la doctrina del debido pro-ceso de ley.
La fuente en Puerto Rico del derecho constitucional al debido proceso de ley emana de la Decimocuarta Enmienda de la Constitución de Estados Unidos,(20) y el Art. II, Sec. 7 de la Constitución de Puerto Rico.(21) Maldonado Elías v. González Rivera, 118 D.P.R. 260, 273 (1987), voto particular del Juez Asociado Señor Hernández Denton.
El debido proceso de ley tiene dos vertientes: la sustan-tiva y la procesal. Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265 (1987). El debido proceso de ley procesal “toma en cuenta las garantías procesales mínimas que el Estado debe proveerle a un individuo al afectarle su vida, propiedad o libertad”. íd., pág. 273. Al analizar un reclamo constitucional bajo el debido proceso de ley en su aplicabi-lidad procesal se hace necesario, primero, determinar si el reclamante tiene un interés individual de vida, libertad o propiedad que deba ser protegido. Sadin v. Conner, 515 U.S. 472 (1995); Board of Regents v. Roth, 408 U.S. 564 (1972). Luego, una vez cumplida esta determinación ini-*437cial, procede entonces determinar cuál es el procedimiento exigido (what process is due). Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 578 (1992); Rivera Santiago v. Srio. de Hacienda, supra, pág. 274.
El primer paso, determinar si el reclamante tiene un interés reconocido por la comunidad como constitucional-mente protegido, es fundamental. El Prof. Demetrio Fernández en su tratado de derecho administrativo, explica el análisis que los tribunales deben seguir ante un reclamo de debido proceso de ley procesal:
La primera cuestión, si se requiere algún tipo de debido pro-ceso de ley, es la básica. De contestarse en la negativa se hace absolutamente innecesario pasar a examinar y considerar las otras'... cuestiones. En el presente contexto sólo puede contes-tarse en la afirmativa si la actuación del organismo adminis-trativo interviene con los intereses propietarios y libertarios del individuo. D. Fernández, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, Bogotá, Ed. Forum, 1993, pág. 131.
Siguiendo este esquema, examinemos primeramente el ámbito y la extensión de los intereses libertarios que se le reconocen a los confinados bajo el debido proceso de ley. Esto es, si el confinado Serrano Vélez es acreedor de algún interés libertario que requiera ser protegido constitucionalmente. De contestarse en la negativa, será entonces innecesario pasar a examinar si el procedimiento de traslado seguido por los recurrentes cumplió con la LPAU. Fernández, op. cit., pág. 313. Además, de entrada es importante apuntar que “[e]n nuestra jurisdicción el desarrollo de la doctrina [del debido proceso de ley] ha sido similar al de Estados Unidos”. íd. Por tal razón es propio examinar el desarrollo de la casuística estadounidense más importante sobre este asunto. Maldonado Elías v. González Rivera, supra.
En 1947 el Tribunal Supremo de Estados Unidos esta-bleció una norma de protección constitucional un tanto li-mitada para los confinados bajo el debido proceso de ley al *438expresar que “el encarcelamiento legal trae consigo la ne-cesaria retractación o la limitación de muchos privilegios y derechos, justificada por razones de fundamental impor-tancia para nuestro sistema penal”. (Traducción nuestra.) Price v. Johnston, 334 U.S. 266, 285 (1948).(22)
Posteriormente, en el caso Wolff v. McDonnell, 418 U.S. 539, 555-556 (1974), esa Curia por voz del Juez White expresó lo siguiente:
Lawful imprisonment necessarily makes unavailable many rights and privileges of the ordinary citizen, a “retraction justified by the considerations underlying our penal system”. But though his rights may be diminished by the needs and exigencies of the institutional environment, a prisoner is not wholly stripped of constitutional protections when he is imprisoned for crime. There is no iron curtain drawn between the Constitution and the prisons of this country. (Énfasis suplido y citas omitidas).
Luego, en Hudson v. Palmer, 468 U.S. 517, 523 (1983), el Tribunal Supremo federal expresó que los confinados son acreedores de aquellos derechos que no sean “funda-mentalmente incompatibles con el encarcelamiento o incompatible con los objetivos penológicos de la reclusión”. (Traducción nuestra.(23) No obstante, en Hudson v. Palmer, supra, el Tribunal reiteró la norma firmemente establecida en Price v. Johnston, supra, y Wolf v. McDonnell, supra, de protección constitucional más limitada para los confinados bajo la doctrina del debido proceso de ley, y a su vez abundó sobre la importancia del propósito de dicha norma:
However, while persons imprisoned for crime enjoy many protections of the Constitution, it is also clear that imprison*439ment carries with it the circumstances or loss of many significant rights. These constraints on inmates, and in some cases the complete withdrawal of certain rights, are justified by the considerations underlying our penal system. The curtailment of certain rights is necessary, as a practical matter, to accommodate a myriad of institutional needs and objectives of prison facilities, chief among which is internal security. Of course, these restrictions or retractions also serve, incidentally, as reminders that, under our system of justice, deterrence and retribution are factors in addition to correction. (Énfasis suplido y citas omitidas.) Hudson v. Palmer, supra, pág. 524.
En resumen, la norma establecida sobre la extensión de la protección constitucional conferida a los ciudadanos con-finados bajo el debido proceso de ley es la siguiente: si bien ellos son acreedores de muchas de las protecciones consti-tucionales, (24) no hay duda de que el encarcelamiento legal y legítimo de un ciudadano lleva consigo la desafortunada pérdida de su libertad física y, además, la reducción signi-ficativa de muchos de sus derechos civiles y constitucionales. Véase M.F. Williams, Prisoner’s Rights, 88 Georgetown L.J. 1715 et seq. (2000).(25)
Ahora bien, debemos examinar específicamente si el de-bido proceso de ley proscribe de algún modo el traslado de confinados a la luz de los principios esbozados. Advertimos que son varios los casos en que un confinado ha reclamado la protección del debido proceso de ley cuando ha sido tras-ladado de una institución correccional a otra. Véanse, en-*440tre otros: Sandin v. Conner, supra; Olim v. Wakinekona, 461 U.S. 238 (1983); Vitek v. Jones, 445 U.S. 480 (1980); Montanye v. Haymes, 427 U.S. 236 (1976); Meachum v. Fano, 427 U.S. 215 (1976).(26)
En los casos Meachum v. Fano, supra, y Montanye v. Haymes, supra, el Tribunal Supremo de Estados Unidos tuvo ocasión de resolver si el traslado de unos reos de una institución penal a otra dentro de una misma jurisdicción estatal afectaba directamente los derechos de éstos bajo el debido proceso de ley. Esa Curia resolvió que, en ausencia de prueba que indique la presencia de motivaciones esta-duales constitucionalmente inválidas, la Constitución no proscribe el traslado de confinados de una institución penal a otra.
[W]e cannot agree that any change in the conditions of confinement having a substantial adverse impact on the prisoner involved is sufficient to invoke the protections of the Due Process Clause. The Due Process Clause by its own force forbids the State from convicting any person of crime and depriving him of his liberty without complying fully with the requirements of the Clause. But given a valid conviction, the criminal defendant has been constitutionally deprived of his liberty to the extent that the State may confine him and subject him to the rules of its prison system so long as the conditions of confinement do not otherwise violate the Constitution.!27)
Además, expresó el Tribunal:
The Constitution does not require that the State have more than one prison for convicted felons; nor does it guarantee that the convicted prisoner will be placed in any particular prison if, as is likely, the State has more than one correctional *441institution. The initial decision to assign the convict to a particular institution is not subject to audit under the Due Process Clause, although the degree of confinement in one prison maybe quite different from that in another. The conviction has sufficiently extinguished the defendant’s liberty interest to empower the State to confine him in any of its prisons. (Énfasis suplido.) (28)
Más adelante, en el mismo caso se expresa:
That life in one prison is much more disagreeable than in another does not in itself signify that a Fourteenth Amendment liberty interest is implicated when a prisoner is transferred to the institution with the more severe rules.
Transfers between institutions, for example, are made for a variety of reasons and often involve no more than informed predictions as to what would best serve institutional security or the safety and welfare of the inmate. Yet under the approach urged here, any transfer, for whatever reason, would require a hearing as long as it could be said that the transfer Would place the prisoner in substantially more burdensome conditions that he had been experiencing. We are unwilling to go so far.
... Whatever expectations the prisoner may have in remaining at a particular prison so long as he behaves himself, it is too ephemeral and insubstantial to trigger procedural due process protections as long as prison officials have discretion to transfer him for whatever reason or for no reason at all.
Holding that arrangements like this are within the reach of the procedural protections of the Due Process Clause would place the Clause astride the day-to-day functioning of state prisons and involve the judiciary in issue of discretionary decisions .... (Énfasis suplido.) (29)
Subsiguientemente, muchos de los más altos tribunales de Estados Unidos comenzaron a hacer aplicable el razo-namiento de Meachum v. Fano, supra, y Montanye v. Haymes, supra, no tan sólo a traslados de confinados intraestatales, sino también a traslados interestatales. Véanse: *442Goodnow v. Perrin, 421 A.2d 1008 (1980); Matter of Young, 622 P.2d 373 (Wash.1980); Beshaw v. Fenton, 635 F.2d 239 (3d Cir.1980); Cofone v. Manson, 594 F.2d 934, 937 esc. 4 (2d Cir.1979); Sisbarro v. Warden Mass. State Penitentiary, 592 F.2d 1 (1er Cir. 1979); Fletcher v. Warden, 467 F. Supp. 777 (D. Kan. 1979); Girouard v. Hogan, 378 A.2d 105 (1977); Curry-Bey v. Jackson, 422 F. Supp. 926 (D.C. 1976); McDonnell v. United States Atty. Gen., 420 F. Supp. 217 (E.D. Ill. 1976).
Eventualmente, en Olim v. Wakinekona, supra, por primera vez el Tribunal Supremo de Estados Unidos tuvo oportunidad de resolver una situación similar a la que hoy está planteada ante nos. El Tribunal tuvo que resolver en este caso si el traslado de un confinado de una institución correccional de un estado (Hawaii) a una institución en otro estado (California) tuvo el efecto de infringir el dere-cho de “libertad” de un confinado, bajo la Decimocuarta Enmienda. (30) Íd. Al igual que lo habían acordado ya mu-chas cortes inferiores, el Tribunal Supremo federal extendió la norma de Meachum v. Fano, supra, y Montanye v. Haymes, supra, y la hizo aplicable , a, 'traslados interestatales. El Tribunal razonó que “al igual que un con-finado no tiene expectativa justificable de que será recluido en una institución correccional específica dentro de un Es-tado, tampoco puede tener expectativa justificable alguna de que será recluido dentro de un Estado específico”. (Traducción nuestra.) Olim v. Wakinekona, supra, pág. 245.(31) Además, se indicó que el hecho de que en numerosas juris-dicciones de Estados Unidos se han aprobado leyes y no pocos acuerdos interestatales sobre este asunto es eviden-*443cia de que, en ocasiones, resulta necesario para el Estado trasladar a reos de cárceles de una jurisdicción a otras jurisdicciones. Olim v. Wakinekona, supra, pág. 246.
In short, it is neither unreasonable nor unusual for an inmate to serve practically his entire sentence in a State other than the one in which he was convicted and sentenced, or to be transferred to an out-of-state prison after serving a portion of his sentence in his home State. ... Even when, as here, the transfer involves long distances and an ocean crossing, the confinement remains within constitutional limits. (Enfasis suplido.) (32)
En fin, el Tribunal Supremo de Estados Unidos concluyó en Olim v. Wakinekona, supra, que el traslado interestatal de confinados, al igual que el intraestatal, “cae dentro de los límites aceptables de la custodia que adquiere el Estado sobre el convicto, luego de su convicción criminal”. (Traducción nuestra.) Id., pág. 225, citando a Meachum v. Fano, supra. (33)
Por último, en el caso Sandin v. Conner, supra, el Tribunal Supremo federal se enfrentó nuevamente a la controversia relativa a los traslados de confinados. Luego de analizar detenidamente toda la jurisprudencia existente hasta ese momento, añadió que lo determinante sería eva-luar si la acción impugnada le impone al confinado una restricción atípica, significativa o adicional a las restriccio-nes a la libertad que le fueron impuestas originalmente como resultado de la sentencia dictada en su contra. Es decir, que el traslado será válido siempre que no altere las condiciones a su libertad impuestas por la sentencia dic-tada en su contra, tales como los beneficios de libertad bajo palabra, un aumento en los términos de la pena impuesta, y otros. En Sadin v. Conner, supra, esa Curia validó el traslado del confinado, tal como en los casos anteriores.
*444Luego de examinar la jurisprudencia federal antes ci-tada, podemos apreciar que se evidencia una renuencia a reconocerle a los confinados un interés libertario bajo el debido proceso de ley cuando las condiciones de confina-miento a las que están sujetos caen dentro de los límites de la sentencia impuesta por el Tribunal. Sandin v. Conner, supra. (34)
En conclusión, el acto de trasladar a un confinado a otra institución correccional, en ausencia de reglamentación es-tatal aplicable, no menoscaba el derecho al debido proceso de ley garantizado constitucionalmente. Meachum v. Fano, supra. Por lo tanto, las agencias concernidas generalmente tienen amplia discreción para efectuar traslados conforme a la doctrina del debido proceso de ley, siempre que no haya alguna otra legislación vigente que regule esa discre-ción administrativa. íd.(35) Por lo tanto, advertimos, que de estar delimitado el procedimiento de traslado de confina-dos por alguna reglamentación estatal, sería responsable entonces examinarla para adjudicar la legalidad de los traslados. Id.
*445V
El Art. 5 de la Ley Orgánica de la Administración de Corrección, 4 L.P.R.A. sec. 1112, disponía, a la fecha cuando se efectuó el traslado del recurrido, los deberes y las facultades conferidas al Administrador de Corrección;(36) a saber:
(e) Determinar, conforme a la evaluación que haga el personal a cargo del tratamiento o especialistas, y la reglamentación que promulgue la Administración a estos efectos, las institucio-nes operadas por ésta última o por cualquier otra entidad gu-bernamental o privada en que habrá de ser ingresada, o a las que habrá de ser trasladada, la clientela del sistema penal. El Administrador podrá, asimismo, concertar acuerdos con entida-des gubernamentales o privadas para el ingreso o traslado de la clientela como parte de los programas de rehabilitación me-diante trabajo, estudio, tratamiento u otros medios que sean compatibles con la seguridad pública.
(n) Administrar acuerdos de reciprocidad con otras jurisdic-ciones para la custodia y supervisión de los liberados y probandos.
(o) Establecer acuerdos o convenios con agencias públicas o privadas que faciliten la implantación [sic] de las funciones en-comendadas en este Capítulo. (Énfasis suplido.)!37)
Además, en su Art. 6(L), se faculta al Administrador a aprobar, enmendar y derogar reglamentos para estructu-rar dicha Ley Orgánica, los cuales tendrán fuerza de ley. 4 L.P.R.A. sec. 1113(L).
Al amparo de esos poderes, y según surge del expe-diente, el 31 de enero de 1990 el entonces Gobernador de *446Puerto Rico, Honorable Rafael Hernández Colón, y la en-tonces Administradora de la Administración de Corrección, Dra. Mercedes Ramos de Otero, firmaron el reglamento titulado Procedimientos Para el Traslado de Sentenciados o de Confinados Sentenciados a Instituciones Penales en los Estados Unidos. El reglamento fue aprobado con el pro-pósito de precisar, organizar y procurar uniformidad en el trámite de traslado de personas recluidas bajo la custodia de la Administración de Corrección en Puerto Rico hacia instituciones penales de Estados Unidos. Surge del expe-diente, según anteriormente expuesto, que, en la carta de 2 de enero de 1991, la Administradora de la agencia le indicó a la recurrida Vélez Torres que su hijo confinado, el recu-rrido Serrano Vélez, había sido trasladado a una institu-ción federal en Estados Unidos a raíz de un convenio esta-blecido entre el Negociado Federal de Prisiones y la Administración de Corrección. Le indicó, además, que el traslado se había efectuado al amparo de la Sec. X(4) del citado Reglamento que autorizaba este tipo de traslados en situaciones de emergencia. En la carta expresó la determi-nación de que la permanencia del confinado en el sistema correccional de Puerto Rico “representa un grave riesgo a la seguridad de confinados, empleados y la sociedad en general”. Apéndice, exhibit VI, pág. 63. La Sec. X(3) del Reglamento Núm. 4901, supra, págs. 5-6, le concedía a la agencia amplia facultad para que recomendara el traslado de un sentenciado o confinado sentenciado, inter alia:
3. En aquellos casos de emergencia que ameriten que el Ad-ministrador de Corrección tenga que ordenar el traslado de in-mediato, para sacar de la jurisdicción de Puerto Rico al senten-ciado o confinado sentenciado por cuestiones de seguridad.
Cuando el Administrador de Corrección aplique esta disposi-ción vendrá obligado a realizar un informe que contenga las razones que justifican el traslado en estas circunstancias.
En los casos relacionados a los incisos 3(38) y 4 que anteceden *447no se requerirá que el trámite de traslado se efectúe siguiendo el procedimiento establecido en este Reglamento, ya que la natu-raleza de ambas situaciones exige se actúe de inmediato. En atención a ello el Administrador de Corrección validará bajo su firma los documentos autorizando el traslado en estas circunstancias. (Énfasis suplido.)
Sin embargo, a nuestro entender el Tribunal de Primera Instancia concluyó correctamente que el reglamento original de 1990, antes citado, no constaba inscrito en el Depar-tamento de Estado para la fecha en que el recurrido fue trasladado a Estados Unidos, según surge de una certifica-ción expedida por dicho Departamento el 17 de abril de 1998.(39) Ello, a pesar de que la Sec. XX de dicho Regla-mento, supra, pág. 12, exigía para su vigencia su presen-tación en el Departamento de Estado en conformidad con la LPAU.(40) Por esta razón, el TPI concluyó acertadamente *448que, no habiendo la Administración de Corrección cum-plido con el requisito de inscripción según exigía el propio reglamento y la ley, el mismo carecía de fuerza legal(41) a la fecha del traslado del recurrido Serrano Vélez. Por consi-guiente, fue forzoso concluir que el reglamento original de 1990 no era, en estricto derecho, aplicable a la situación del recurrido.(42) Como resultado, la nulidad de dicho regla-mento nos remite necesariamente a la doctrina constitucio-nal del debido proceso de ley. Y debemos examinar, enton-*449ces, si dicha doctrina tuvo el efecto de viciar “fatalmente” el traslado del recurrido, tal como sostuvieron los tribunales apelados.
Somos del criterio que la doctrina del debido procedi-miento de ley del Art. II, Sec. 7 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, —por sí sola— no le concede a los confinados un interés libertario que requiera ser pro-tegido cuando son trasladados de una institución carcela-ria a otra. Ello se basa en lo resuelto en Meachum v. Fano, supra, y Olim v. Wakinekona, supra. En ausencia de regla-mentación aplicable, entendemos que las agencias concer-nidas —entiéndase, la Administración de Corrección— tie-nen amplia discreción para efectuar traslados conforme a la doctrina del debido proceso de ley. íd. Véanse: Op. See. Just. Núm. 39 de 1988 (“la Administración de Corrección puede trasladar a los cabecillas de los bandos que existan en las instituciones penales de Puerto Rico a instituciones penales en los Estados Unidos utilizando los mecanismos vigentes”); Op. Sec. Just. Núm. 21 de 1975 (“desde el punto de vista de la legislación local, es completamente permisi-ble que el Administrador de Corrección suscriba acuerdos con autoridades estatales o federales para que convictos de nuestra jurisdicción cumplan sus sentencias en institucio-nes en los Estados Unidos”).
Nuevamente, advertimos que de estar delimitado el pro-cedimiento de traslado de confinados por alguna reglamen-tación estatal, será necesario examinar dicha regulación para adjudicar la legalidad del traslado.(43)
*450Al aplicar la norma al caso de autos, la interrogante inicial, de si el confinado Serrano Vélez tiene un interés libertario constitucionalmente protegido que haya anulado su traslado a Estados Unidos, debe contestarse en la negativa. Consecuentemente, resulta innecesario pasar a examinar y considerar la segunda cuestión requerida por la doctrina del debido proceso de ley: cuál era el procedimiento requerido por ley (i.e., la LPAU). Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 578 (1992); Rivera Santiago v. Srio. de Hacienda, supra, pág. 274; Fernández, op. cit., pág. 313.
En fin, por entender que el traslado efectuado en 1990 no infringió interés libertario alguno del recurrente bajo la doctrina del debido proceso de ley, es nuestro criterio que erraron los tribunales aquí apelados al concluir que su traslado fue nulo por estar viciado “fatalmente”. (44) La Ad-ministración de Corrección tenía discreción para efectuar el traslado. Es forzoso concluir, pues, que el traslado fue válido.(45)
Sin embargo, debe quedar claro que lo anteriormente expresado de ningún modo es una licencia para la violación de los derechos de los ciudadanos confinados por parte de la Administración de Corrección, y que por ello dicha agen-cia está exenta de dar cumplimiento al Reglamento de 1993. Todo lo contrario, la Administración de Corrección *451viene obligada a dar entero cumplimiento a los reglamen-tos vigentes que ha aprobado. García Cabán v. U.P.R., 120 D.P.R. 167 (1987). Ahora bien, debemos examinar cuál es el procedimiento que se exige en este caso, a la luz de la legislación y reglamentación vigente.
VI
Como explicamos anteriormente, en 1993 comenzó a re-gir el Reglamento Núm. 4901 titulado Procedimiento para el Traslado de Sentenciado o de Confinados Sentenciados a Instituciones Penales en los Estados Unidos para la Admi-nistración de Corrección. Este reglamento es, sustantiva-mente, idéntico al reglamento original del mismo título de 1990. A diferencia del de 1990, sin embargo, no cabe duda de que el reglamento de 1993 está vigente y rige la situa-ción de autos, ya que fue aprobado conforme al procedi-miento de reglamentación establecido en LPAU. Debido a ello, dicho reglamento excluye al presente la necesidad de recurrir supletoriamente a los procedimientos dispuestos en LPAU para solucionar el problema ante nos.
El Reglamento de 1993 establece el procedimiento que la Administración de Corrección deberá seguir en los casos de traslado de confinados bajo su custodia a instituciones penales federales. En síntesis, este reglamento creó el “Co-mité de Traslados”, organismo con la jurisdicción y compe-tencia para recomendar al Administrador de la Adminis-tración de Corrección el traslado de los confinados a Estados Unidos. El reglamento también exige que la agen-cia establezca un sistema de informes de ajuste y progreso del confinado en la jurisdicción federal. Específicamente, en su Sec. XIII establece el deber de la Administración de Corrección de evaluar periódicamente al confinado trasladado. Dispone que a base de estos informes es que el Comité evalúa si el confinado está apto para incorporarse *452al sistema penal de la Administración de Corrección de Puerto Rico:
A. El Presidente del Comité podrá delegar en el Subdirector del Área de Instituciones Penales la responsabilidad de mante-ner, en coordinación con la institución penal en los Estados Unidos, un sistema de informes por escrito de ajuste y progreso del confinado que ha sido trasladado que permita evaluarlo a los fines de acreditarse las bonificaciones que más beneficien al confinado, refiriendo el asunto al Comité de Clasificación y Tra-tamiento correspondiente. La acreditación de las bonificaciones se hará conforme a las disposiciones reglamentarias sobre con-cesión, cancelación y restitución de abonos por buena conducta, trabajo y estudios que haya promulgado el Administrador de Corrección.
B. Este intercambio de información sobre el confinado será cada seis (6) meses o tantas veces como sea necesario.
C. El Presidente del Comité informará por escrito a los fa-miliares del confinado, con copia al confinado de esta corres-pondencia, cuando sea requerida o a iniciativa propia.
D. Todo informe, documento y correspondencia que se re-ciba de la institución donde fue trasladado el confinado, será sometido al Comité de Traslados por el Presidente para:
1. Verificar si el confinado será apto para incorporarse al sistema penal de la Administración de Corrección de Puerto Rico, o
2. Si deberá continuar en una institución penal en los Es-tados Unidos.
E. El Comité se regirá en los casos de reintegro al sistema penal de Puerto Rico según lo dispuesto en la Sección II de este Reglamento.(46) Reglamento Núm. 4901, supra, pág. 9.
Consecuentemente, en vista de que el Reglamento de 1993 está vigente y rige al presente la situación de autos, debemos concluir que la Administración de Corrección está obligada a dar cumplimiento a sus disposiciones. Específi-camente, dicha agencia debe ejecutar a cabalidad el proce-dimiento de evaluación periódica dispuesto en su See. XIII.(47)
*453VII
Finalmente, analizamos si erraron los tribunales recu-rridos al determinar que procedía el remedio interdictal (;injunction preliminar) dictado el 29 de octubre de 1998. Entendemos que sí.
Este Tribunal ha establecido que para que proceda la emisión de un injunction, el promovente debe ofrecer prueba sobre cinco (5) criterios determinantes: (1) la natu-raleza de los daños que pueden ocasionarse a las partes de concederse o denegarse el remedio solicitado; (2) la irreparabilidad de los daños alegados o la existencia de otro re-medio adecuado en ley; (3) la probabilidad de que la causa se torne académica de no concederse el injunction; (4) la probabilidad de prevalecer de la parte reclamante al resol-verse el litigio en su fondo, y (5) el impacto sobre el interés público. Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997). “El peso que se le dará a cada uno dependerá de los hechos particulares del caso.” Id. Además, la concesión de un injunction preliminar descansa en el ejercicio de la sana discreción judicial, la que se desplegará ponderando las ne-cesidades e intereses de todas las partes involucradas en la controversia. Mun. de Ponce v. Gobernador, 136 D.P.R. 776, 790-791 (1994).
Por un lado, entendemos que el recurrido confinado no tiene daños que alegar, por razón de que su reclusión surge a raíz de su conducta delictiva, y su traslado por sus graves insubordinaciones dentro del penal. Tomando en conside-ración, además, que no actuó irrazonable ni arbitraria-mente la Administradora de Corrección, Dra. Mercedes Otero de Ramos, y además que el traslado del confinado Serrano Vélez fue válido, no puede prevalecer el deman-dado en su reclamo. Por lo tanto, entendemos que fue in-correcta la determinación de los tribunales apelados de or-denar un injunction contra la parte demandada y, además, ordenar a la Administración de Corrección a hacer las ges-*454tienes correspondientes para adquirir la custodia del recu-rrido Serrano Vélez y regresarlo a Puerto Rico.
La facultad de la Administración de Corrección de efec-tuar el traslado fue, y es, incuestionable a la luz del dere-cho constitucional vigente. Por lo tanto, entendemos que erró el Tribunal de Circuito de Apelaciones al acoger los fundamentos del Tribunal de Primera Instancia al denegar la expedición de certiorari, confirmando así al tribunal de instancia. El injunction preliminar emitido por el Tribunal de Primera Instancia no es procedente. Estamos conformes con la sentencia emitida en el día de hoy mediante la cual revocamos y ordenamos la desestimación de la acción pre-sentada por los recurridos en vista de que no es procedente bajo las leyes federales y estatales invocadas por éstos.
No obstante, a la luz del derecho estatutario y regla-mentario vigente aplicable a la Administración de Correc-ción, hemos ordenado a la agencia dar entero e inmediato cumplimiento a la Sec. XIII del Reglamento sobre el Proce-dimiento para el Traslado de Sentenciados o de Confinados Sentenciados a Instituciones Penales de los Estados Uni-dos de 31 de enero de 1993, supra. El requerimiento de este Tribunal, según la sentencia emitida, debe ejecutarse inmediatamente, una vez recibida notificación de nuestro dictamen.
— O —

(1) Las sentencias dictadas en su contra son las siguientes: (a-c) 7 de marzo de 1977, caso Criminal Núm. G76-4163 robo, G76-4165 y M76-2607 por infracciones a los Arts. 6 y 32 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 416 y 442; (d) 18 de marzo de 1977, caso Criminal Núm. G76-1762, apropiación ilegal agravada; (e-i) 8 de septiembre de 1978, caso Criminal Núm. G76-133 asesinato en segundo grado, G76-876 robo, M75-826 y G76-131 infracciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 416 y 418, G76-135 asesinato en segundo grado; (j) 18 de noviembre de 1978, caso Criminal Núm. G82-79 asesinato en primer grado en grado de reincidencia; (k) 1ro de octubre de 1984, caso Criminal Núm. 84-454 faga; (1-p) 2 de mayo de 1988, caso Criminal Núm. M88-269, G-88-456, G88-454, G88-455 por infracciones a los Arts. 6, 8(a), 8 de la Ley de Armas de Puerto Rico, supra, y 5 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 415, y G88-457 infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404; (q) 23 de mayo de 1988, caso Criminal Núm. 889-430 amenaza; (r) 22 de junio de 1988, caso-Criminal Núm. G88-376 faga; (s) 13 de octubre de 1988, caso Criminal Núm. G88-800 faga; (t-v) 17 de noviembre de 1988, caso Criminal Núm. KLA88G414, 415 in-fracción al Art. 5 de la Ley de Armas de Puerto Rico, supra, KSC88G0273 infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra, KLA88M0203; (w-z) 6 de diciembre de 1988, caso Criminal Núm. M88-443, M88-445 infracciones al Art. 6 de la Ley de Armas de Puerto Rico, supra, caso Criminal G88-891 y G88-892, violación al Art. 8 de la Ley de Armas de Puerto Rico, supra, y (aa) 12 de mayo de 1989, caso Criminal Núm. G89-269 daños menos grave. Véase la Estipulación de hecho Núm. 1, exhibit III.


(2) Apéndice, exhibit V, pág. 61.


(3) íd., pág. 62.


(4) íd., pág. 61.


(5) Estipulación de hechos, apéndice, exhibit III, pág. 25.


(6) Actualmente el recurrido Serrano Vélez permanece confinado en la Peniten-ciaria Estatal de Beaumont, Texas, cumpliendo sentencia en un nivel de custodia high in, según se desprende de un informe preparado por dicha institución. Se des-prende, además, de dicho informe de progreso que el referido confinado varias veces ha violado las normas de conducta de la institución, incluso, por posesión de sustancias narcóticas. Véase la Estipulación de hechos, apéndice, exhibit III, pág. 25; véase, además, exhibit Núm. 8 anejado a la “Moción Solicitando Reconsideración” (presentada ante este Tribunal el 9 de abril de 1999) denominado “Progress Report” del U.S. Department of Justice, Federal Bureau of Prisons de 10 de abril de 1998 sobre Plácido Serrano Vélez.


(7) Apéndice, exhibit X, pág. 87-93.


(8) Apéndice, exhibit X, pág. 64.


(9) La Sec. 1983 dispone, en lo pertinente:
“Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Colombia, subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress....” 42 U.S.C. sec. 1983.


(10) Apéndice, exhibit VIH, pág. 68.


(11) En su Petición de certiorari, pág. 7, los recurrentes señalaron la cuestión siguiente:
“Erró el Honorable Tribunal de Circuito de Apelaciones al acoger los incorrectos fundamentos expuestos por el honorable Tribunal de Primera Instancia para Expe-dir un injunction decretando la invalidez de una acción administrativa emitida hace aproximadamente ocho (8) años, sin que se cumpliera con las exigencias legales para sostener la procedencia del mismo.”


(12) Específicamente, el Art. 6 de la Ley Núm. 104 de 29 de junio de 1955 auto-riza las “acciones por daños y perjuicios a la persona o a la propiedad” contra el Estado Libre Asociado (en adelante el E.L.A.) causados por “acto u omisión” de sus agentes. (Énfasis suplido.) 32 L.P.R.A. sec. 3081.


(13) El Art. 1802 del Código Civil en lo pertinente dispone: “El que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado”. (Énfasis suplido.) 31 L.P.R.A. sec. 5141.
“[E]l concepto de culpa del aludido Art. 1802 del Código Civil incluye, (1) actos delictuales, incluyendo los llamados torts intencionales de la Common Law, (2) los actos y omisiones intencionales no penados por ley, (3) conducta dolosa y (4) cuales-quiera otros actos intencionales.” H.M. Brau del Toro, Los daños y perjuicios extra-contractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, pág. 7. Sin embargo, notamos que “[ajunque existen inidentificables diferencias conceptuales entre las figuras jurídicas de culpa y negligencia, nuestra jurisprudencia tiende a integrar éstas en una sola .... Por tanto, no hay diferencia entre que el demandado incurra en culpa o en negligencia .... No obstante, en ciertos casos, ... los tribunales se ven forzados a distinguir los conceptos de culpa y de negligencia”. Id.
Es importante apuntar, sin embargo, que a tenor con el Art. 6 de la Ley Núm. 104, supra, el E.L.A. no responde por los actos intencionales de sus agentes. Leyva et al. v. Aristud et al., 132 D.P.R. 489, 508 (1993).


(14) “Cumplidos estos requisitos, el E.L.A. está sujeto a responsabilidad en cual-quiera de los supuestos siguientes: (1) cuando el empleado, agente o funcionario causa un daño por su exclusiva culpa o negligencia mientras desempeña sus funcio-nes y actúa en su capacidad oficial; (2) cuando el empleado, agente o funcionario causa un daño mientras desempeña sus funciones y actúa en su capacidad oficial por una actuación preponderantemente negligente, aún cuando dicha conducta tenga algunos elementos intencionales; (3) cuando, a pesar de que el daño fue directamente producido por un acto enteramente intencional de los cuales no responde el Estado, hubo otros actos negligentes separados de cocausantes del daño por los cuales sí debe responder el Estado, y (4) cuando el Estado a través de sus agentes es negligente por omisión al incumplir con un deber impuesto por las leyes y la Constitución”. (Énfasis en el original.) Leyva et al. v. Aristud et al., supra, pág. 510-511.


(15) Asimismo, nada impide que al amparo del Art. 1802 del Código Civil, supra, se pueda reclamar por una violación a la doctrina del debido procedimiento de ley garantizado por las leyes federales y estatales, ya que el concepto de culpa es tan infinitamente amplio como la conducta de los seres humanos e incluye cualquier falta de una persona que produce un mal o daño. Bonilla v. Chardón, 118 D.P.R. 599, 611 (1987).


(16) Véase Sanabria v. E.L.A., 132 D.P.R. 769, 773 (1993), en el que resolvimos, inter alia, que fue debido a la conducta delictiva de un confinado que se troncharon sustancialmente los lazos familiares de éste.


(17) “]\[acla en esta ley autoriza las acciones por daños y perjuicios contra el Estado por acto u omisión de un funcionario, agente o empleado ... (b) en el desem-peño de una función de carácter discrecional, aun cuando hubiere abuso de discreción.” (Énfasis suplido.) 32 L.P.R.A. sec. 3081(b).


(18) Como señalamos anteriormente, el recurrido instó en el TPI una acción al amparo de la Ley Federal de Derechos Civiles, 42 U.S.C. sec. 1983. Como también indicamos, esta see. 1983 de la Ley federal de Derechos Civiles es un instrumento para que los ciudadanos estadounidenses puedan hacer valer los derechos que con-fieren la Constitución y las leyes federales frente a aquellas personas que so color de autoridad pública cometen actos constitutivos de abuso del poder. Para que un de-mandante pueda prevalecer en una acción bajo este estatuto debe demostrar, (1) que el demandado actuó so color de autoridad, y (2) que esta actuación lo privó de los derechos garantizados por la Constitución y las leyes de Estados Unidos. Leyva et al. v. Aristud et al., supra, págs. 500 y 501, y casos allí citados. Sin embargo, la acción del recurrido no procede al amparo de este estatuto federal.
Primeramente, nuestra jurisprudencia ha determinado que los Tribunales de Puerto Rico tienen jurisdicción concurrente con las cortes federales para juzgar los litigios surgidos al amparo de la citada sec. 1983. Leyva et al. v. Aristud et al., supra, pág. 499; Ramos González v. Félix Medina, 121 D.P.R. 312, 332 (1988); Bonilla v. Chardón, supra; Acevedo v. Srio. Servicios Sociales, 112 D.P.R. 256, 608 (1982).
No obstante, en Leyva et al. v. Aristud et al., supra, subrayamos que una acción estatal como la de autos al amparo de la referida see. 1983 no procede contra los estados —que para estos propósitos incluye al E.L.A.— ya que “|l]os Estados no son considerados ‘personas’ al amparo de la see. 1983 de la Ley federal de Derechos Civiles, y no procede demandar en su contra según este estatuto”. Leyva et al. v. Aristud et al., supra, pág. 516, y casos allí citados. Igualmente, resolvimos que tam-poco procede una acción bajo dicha ley en contra de un funcionario estatal que es demandado en su carácter oficial. Id. Por lo tanto, es forzoso concluir que en el caso de-autos la reclamación contra el E.L.A. bajo la citada see. 1983 no es procedente. Además, a tenor con lo resuelto en Leyva et al. v. Aristud et al., supra, las recurrentes (entiéndase, Nydia Cotto Vives, Secretaria del Departamento de Corrección, y Zoé Laboy, Administradora de Corrección) no podían ser demandadas en su carácter oficial bajo dicho estatuto federal. García v. E.L.A., 146 D.P.R. 725 (1998). Es decir, las recurrentes sólo podían ser demandadas en su carácter personal al amparo de la citada see. 1983 y conforme a su jurisprudencia interpretativa. Sin embargo, nos vemos forzados a desestimar la causa de acción del recurrido al amparo de dicha sección, ya que surge de la demanda que las recurrentes fueron demandadas en su carácter oficial. Véase el Apéndice, exhibit VIII, pág. 70, párrafos 6 y 8.


(19) Véase 3 L.P.R.A. secs. 2151-2177.


(20) La Sec. 1 de la Decimocuarta Enmienda de la Constitución de Estados Unidos dispone lo siguiente: “Toda persona nacida o naturalizada en los Estados Unidos y sujeta a su jurisdicción, será ciudadana de los Estados Unidos y del estado en que resida. Ningún estado aprobará o hará cumplir ninguna ley que restrinja los privilegios o inmunidades de los ciudadanos de los Estados Unidos; ni ningún estado privará a persona alguna de su vida, de su libertad o de su propiedad, sin el debido procedimiento de ley, ni negará a nadie, dentro de su jurisdicción, la igual protección de las leyes.” L.P.R.A., Tomo 1, ed. 1999, pág. 193.


(21) El Art. II, Sec. 7 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 280, dispone, en lo pertinente, que: “Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes.”


(22) “Lawful incarceration brings about the necessary withdrawal or limitation of many privileges and rights, a retraction justified by the considerations underlying our penal system.” Price v. Johnston, 334 U.S. 266 (1947).


(23) “Indeed, we have insisted that prisoners be accorded those rights not fundamentally inconsistent with imprisonment itself or incompatible with the objectives of incarceration.” Hudson v. Palmer, supra, pág. 523.


(24) Nuevamente, los ciudadanos confinados retendrán aquellos derechos que sean compatibles con los objetivos penológicos de su reclusión. Hudson v. Palmer, supra, pág. 523. Así se ha resuelto que los reos han de retener, por ejemplo, el derecho fundamental de casarse, sujeto a aquellas limitaciones que naturalmente resulten de su confinamiento, Turner v. Safley, 482 U.S. 78, 89-97 (1987); el acceso al sistema judicial de los tribunales, Bounds v. Smith, 430 U.S. 817, 821 (1977); el derecho al debido procedimiento de ley, sujeto a las restricciones impuestas naturalmente por el sistema correccional, Wolf v. McDonnell, 418 U.S. 539; el derecho a la libertad de culto, Cruz v. Beto, 405 U.S. 319, 322 esc. 2 (1972); el derecho a la igual protección de las leyes, Lee v. Washington, 390 U.S. 333, 333-334 (1968); y, por definición, el derecho a estar protegido en contra de castigos crueles e inusitados, Bell v. Wolfish, 441 U.S. 520, 535 esc. 16 (1979). Véase, además, M.F. Williams, Prisoner’s Rights, 88 Georgetown L.J. 1715 et seq. (2000).


(25) “A detainee simply does not possess the full range of freedoms of an unincarcerated individual.” Bell v. Wolfish, 441 U.S. 520, 546 (1978).


(26) De entrada, nos parece importante destacar que en cada uno de los casos donde este tipo de planteamiento se ha hecho el Tribunal Supremo federal ha sido enfático en rechazar una concepción general equivocada de que cualquier peijuicio que le cause el Estado a una persona da base suficiente, sin más, para invocar la protección del debido procedimiento de ley en su dimensión procesal. “We reject at the outset the notion that any grievous loss visited upon a person by the State is sufficient to invoke the procedural protections of the Due Process Clause.” Meachum v. Fano, supra, pág. 224.


(27) Meachum v. Fano, supra, pág. 224.


(28) Íd.


(29) Íd., págs. 225-229.


(30) Es importante destacar, sin embargo, que en Vitek v. Jones, supra, la Corte Suprema de Estados Unidos resolvió —anterior al caso de Olim v. Wakinekona— que el traslado de un confinado de una institución correccional (i.e., una cárcel) a un manicomio sí afectaba un interés de libertad del confinado, bajo la Constitución. No obstante, la Corte distinguió los casos.


(31) “Just as an inmate has no justifiable expectation that he will be incarcerated in any particular prison within a State, he has no justifiable expectation that he will be incarcerated in any particular State.” Olim v. Wakinekona, supra, pág. 245.


(32) Olim v. Wakinekona, supra, pág. 247.


(33) “Confinement in another State, ... is ‘within the normal limits or range of custody which the conviction has authorized the State to impose’.” Olim v. Wakinekona, supra, pág. 247.


(34) En el caso Sandin v. Conner, supra, págs. 481-484, el Tribunal Supremo federal insertó un nuevo requisito para analizar cuáles son los intereses privados del debido procedimiento de ley que alegadamente hayan sido creados mediante legisla-ción estatal. Así, ahora los tribunales deben requerirle a los confinados que aleguen específicamente cuáles son los reglamentos o estatutos que hayan creado un interés libertario protegido por el debido procedimiento de ley. Id., págs. 483-485.


(35) En el caso Meachum v. Fano, supra, págs. 228-229, el Tribunal Supremo federal expresó:
“A prisoner’s behavior may precipitate a transfer; and absent such behavior, perhaps transfer would not take place at all. But, as we have said, ... prison officials have the discretion to transfer prisoners for any number of reasons. Their discretion is not limited to instances of serious misconduct .... Whatever expectation the prisoner may have in remaining at a particular prison so long as he behaves himself, it is too ephemeral and insubstantial to trigger procedural due process as long asprison officials have discretion to transfer him for whatever reason or for no reason at all.
“Holding that arrangements like this are within reach of the procedural protections of the Due Process Clause would place the Clause astride the day-to-day functioning of state prisons and involve the judiciary in issues and discretionary decisions that are not the business of... judges.... We decline to so interpret and apply the Due Process Clause.”


(36) Este artículo fue subsiguientemente enmendado para fines que no son per-tinentes al caso de autos, por virtud de las leyes siguientes: la Ley Núm. 130 de 13 de diciembre de 1994; la Ley Núm. 49 de 26 de mayo de 1995, y la Ley Núm. 155 de 20 de agosto de 1996 (4 L.P.R.A. sec. 1112).


(37) 4 L.P.R.A. sec. 1112(e)(n) y (o).


(38) El inciso (3) se refería a las instancias en que el confinado solicita por escrito al Administrador el traslado a una institución penal en Estados Unidos. Esta cir-*447cunstancia no está presente en el caso de autos, aunque sí están presentes las com-prendidas bajo el inciso (4).


(39) Como parte de la prueba estipulada por las partes se encuentra copia de una carta de 16 de marzo de 1990 del Sr. Luis Rivera Román, Asesor del entonces Gober-nador, dirigida al entonces Secretario de Estado, Ledo. Antonio J. Colorado, infor-mándole el envío del mencionado Reglamento. Surge de dicha carta una nota a ma-nuscrito que indica que la referida carta fue recibida por “Brenda” el 25 de marzo de 199- (la copia de la carta no revela claramente el año). La parte recurrente se am-para en esta carta para alegar que el Reglamento fue remitido a tiempo al Departa-mento de Estado. No obstante, somos del criterio —al igual que el TPI— que dicha carta tiene escaso valor probatorio y, por ende, no controvierte o derrota la certifica-ción oficial expedida por el Departamento de Estado que acredita el hecho de que el reglamento aprobado originalmente en 1990 no constaba radicado para la fecha del traslado del recurrido a Estados Unidos.


(40) Específicamente, la Sec. XX de dicho reglamento, supra, pág. 12, disponía que comenzaría a regir “a los treinta (30) día, después de su radicación en el Depar-tamento de Estado ...”. Apéndice, exhibit XXIII, pág. 424. Por otro lado, la Sec. 2.8(a) de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la LPAU) dispone, en lo pertinente, que:
“(a) Todo reglamento aprobado por cualquier agencia del Estado Libre Asociado de Puerto Rico deberá ser presentado en el Departamento de Estado en español en original y dos (2) copias. Como regla general los reglamentos comenzarán a regir a los treinta (30) días después de su radicación, a menos que:
“(1) De otro modo lo disponga el estatuto con arreglo al cual se adoptare el reglamento, en cuyo caso empezará a regir el día prescrito por dicho estatuto,
“(2) Como parte del reglamento, la agencia proscriba una fecha de vigencia posterior, si así lo dispusiere el estatuto que autoriza a la agencia a promulgar dicho reglamento, o
“(3) El reglamento sea uno de emergencia, según lo dispone la see. 2133 de este título ...”. 3 L.P.R.A. see. 2128.


(41) “El proceso de reglamentación seguido por las agencias cubiertas por la Ley-de Procedimiento Administrativo Uniforme tiene que ajustarse a lo delineado en esa ley. Si la regla o reglamento no se conforma y ajusta a lo establecido por dicha ley, carecerá de fuerza de ley y está impedida de sustituir el procedimiento de la ley so pena de que se vicie de nulidad la reglamentación adoptada”. (Énfasis suplido.) D. Fernández, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, Bogotá, Ed. Forum, 1993, pág. 137. 3 L.P.R.A. sec. 2127 (“una regla o regla-mento aprobado ... será nulo si no cumpliera sustancialmente con las disposiciones de este Capítulo”). Uno de esos requisitos es, como ya hemos señalado, la presenta-ción del reglamento aprobado ante el Departamento de Estado. 3 L.P.R.A. see. 2128. Por lo tanto, debemos concluir —al igual que lo hizo el TPI— que, por no haber cumplido con el requisito formal de presentación en el Departamento de Estado según lo exige la LPAU y lo exigía también el propio reglamento de 1990, éste carecía de fuerza legal a la fecha del traslado de Serrano Vélez y no podía ser aplicado a la situación de éste.


(42) Debemos, sin embargo, aclarar que el Tribunal de Primera Instancia ex-presó equivocadamente que el reglamento originad de 1990 “fue finalmente aprobado el 17 de marzo de 1993”, según surge de la certificación expedida por el Departa-mento de Estado. Aunque ambos reglamentos —el de 1990 y 1993— poseen el mismo título, se trata de reglamentos distintos e independientes. Prueba de ello es que, aunque el lenguaje usado en aunbos es idéntico, la Sec. X del Reglaunento de 1990 (usado para efectuar el traslado del recurrido) contenía cuatro (4) incisos, mientras que el del 1993 tiene solamente tres (3).
Además, del expediente surge que el reglamento vigente es el Núm. 4901, radi-cado en el Departamento de Estado el 31 de marzo de 1993. Según dispuso la Sec. XX de éste último, el mismo comenzaría “a regir en la fecha en que [fuere] suscrito por el Administrador de Corrección y por el Gobernador de Puerto Rico”. En conformidad con la Sec. XX del Reglamento, la entonces Administradora Interina de Corrección lo suscribió el 17 de marzo de 1993, y lo mismo hizo el Gobernador el 30 de marzo de 1993. A partir de ese momepto comenzó a regir. Según la Sec. 2.8(a)(2) de la LPAU (un reglamento no comenzará a regir el día prescrito por esta sección cuando “como parte del reglamento, la agencia prescriba una fecha de vigencia posterior ...”). 3 L.P.R.A. sec. 2129(a)(2). De hecho, se dispuso en el reglamento también que por la necesidad de su aprobación inmediata, la Administración de Corrección estaría exenta del requisito de publicación inmediata. Sin embargo —a diferencia del regla-mento presentado en 1993— la Sec. XX del reglamento original de 1990 exigía ex-presamente como requisito para su vigencia su presentación en el Departamento de Estado, en conformidad con la citada Sec. 2.8(a) de la LPAU; algo que, según la certificación oficial del Departamento de Estado de 17 de abril de 1998, nunca ocurrió. Por lo tanto, concluimos que son reglamentos independientes.


(43) El examen de la legalidad de la actuación debe hacerse, sin embargo, te-niendo en mente las expresiones del Tribunal Supremo federal en el caso Bell v. Wolfish, supra, págs. 547-548:
"... [T]he problems that arise in the day-to-day operations of a corrections facility are not susceptible of easy solutions. Prison administrators therefore should be accorded wide ranging deference in the adoption and execution of policies and practices that in their judgment are needed to preserve internal order and discipline and to maintain institutional security. Such considerations are peculiarly within the providence and professional expertise of corrections officials, and, in the absence of substantial evidence in the record to indicate that the officials have exaggerated their response to these considerations, courts should ordinarily defer to their expert judgment in such matters.” (Citas y escolio omitidos.)


(44) Somos conscientes de que “[s]on relativamente pocas las disputas procesales en el campo del derecho administrativo que se resuelven a través de la aplicación del debido proceso de ley. [Sin duda e]l mayor número de disputas procesales se resuelve a través de la aplicación e interpretación de disposiciones estatutarias o reglas procesales de la agencia”. (Énfasis suplido.) Fernández, op. cit., pág. 313. Creemos que quizás esa fue la razón por la cual los tribunales aquí apelados erraron. Es decir, que tanto el TPI como el TCA cometieron la equivocación de presumir de antemano que en el caso ante nos, el recurrido era acreedor de un derecho libertario protegido por el debido proceso de ley. AL así juzgar, obviaron la cuestión más fundamental del debido procedimiento de ley procesal que, como expresamos, era averiguar primeramente si la Constitución le reconoce al reclamante un derecho libertario merecedor de protección. Id.


(45) Por otro lado, el recurrente no ha ofrecido prueba para demostrar que la actuación de la Administración de Corrección haya sido irrazonable o arbitraria bajo el debido procedimiento de ley y conforme a Sandin v. Conner, supra.


(46) Sección XIII — Evaluaciones Periódicas.


(47) Entendemos además que para dar cumplimiento al reglamento vigente de 1993 no será necesario devolver al recurrido al sistema correccional de Puerto Rico, como resolvió el TPI.